Citation Nr: 1512709	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  14-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right ankle sprain.  

2.  Entitlement to service connection for left ankle sprain.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to right ankle sprain.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to left ankle sprain.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include mixed anxiety and depressed mood, as secondary to ankle sprains and/or peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to February 1985.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Harford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2014, the Veteran was scheduled to appear before the undersigned Veterans Law Judge of the Board for a personal hearing at the Hartford, Connecticut, VARO.  Prior to the hearing, in a September 2014 document, he asked that his hearing be rescheduled because he had moved to South Carolina.  Accordingly, his claim is being REMANDED to the RO via the Appeals Management Center in Washington, DC, to reschedule his hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran has provided good cause for missing his November 2014 Board videoconference hearing; that is, he has moved to another state.  He has a right to have this hearing prior to deciding the appeal of this claim.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993) (citing to 38U.S.C.A. § 7104 (West 2014)).  See also 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a), 20.704 (2014).  Since the RO, rather than the Board, schedules this type of hearing, the Board must remand his claim to reschedule this hearing.  
38 C.F.R. §§ 20.700(e), 20.704, 20.1304 (2014).  

Accordingly, the case is REMANDED for the following action:

Once this case has been properly transferred to the appropriate RO (Columbia, South Carolina), schedule a videoconference hearing before the Board at the earliest appropriate opportunity.  Notify the Veteran and any representative of the date, time, and location of this hearing at his new address.  Put a copy of this notification letter in the claims file.  If he fails to appear for this rescheduled hearing or cancels the hearing, then also document that in the file.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

